ORDER

PER CURIAM.
Appellant Thomas Wolfin (“Wolfin”) appeals from the judgment of the trial court entered upon a jury verdict convicting him of one count of the class B felony of first-degree domestic assault, one count of assault of a law enforcement officer, and one count of resisting arrest. Wolfin was sentenced to twenty years in the Missouri Department of Corrections for first-degree domestic assault and one year in the county jail for assault of a law enforcement officer and resisting arrest. Wolfin presents two points on appeal. First, Wolfin challenges the sufficiency of the evidence to support his conviction for first-degree domestic assault. Second, Wolfin alleges that the trial court erred in sustaining the State’s motion in limine to exclude evidence regarding the details of Wolfin’s divorce settlement.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 30.25(b).